Exhibit 10.2

Short-Term Incentive Plan of Alon Goren

2010 STI Goals

 

Name: Alon Goren    Job Title: CTO & Chairman Effective Dates of Plan: 1/1/10 –
12/31/10    Business Unit: Central Product Development STI Potential: 70% of
Base Salary    Manager: John Heyman

Goals:

 

Goal Description

  

Weight

 

Payout
Timing

    

Budget

(show qtrly if applicable)

    

Target

(show qtrly if applicable)

   Comments

Company Operating Income –

67% paid at Budget

   67%   Annual     

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = [xxxxxx]*

    

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = [xxxxxx]*

  

Operational objectives as

determined by the CEO. This

portion of bonus is only paid out if the Operating Income budget is achieved.

   33%   Annual             

 

* Filed under an application for confidential treatment.